Citation Nr: 0019289	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-13 759	)	DATE
	)
	)                             

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 
1973.  

In September 1994 the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
residuals of hepatitis C, and entitlement to a total rating 
for individual unemployability based on service-connected 
disability.  The veteran disagreed with the determinations 
and perfected an appeal to the Board of Veterans' Appeals 
(Board).  A hearing at the RO level was held in July 1995.  
In December 1995, the hearing officer granted service 
connection for PTSD and by a rating action dated in February 
1996 entitlement to individual unemployability was granted.  
In light of the foregoing and because the veteran has not 
expressed disagreement with those determinations, the issues 
in controversy for entitlement to service connection for PTSD 
and individual unemployability have been resolved.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. § 7105(d)(5) 
(West 1991).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  The evidence does not establish that the veteran's 
Hepatitis C is related to service or any events of service.  


CONCLUSION OF LAW

The veteran's Hepatitis C was not incurred in service or 
related to any events of service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  During service the veteran was beaten 
and thrown into a contaminated river, a current diagnosis of 
Hepatitis C has been made, and a VA examiner has related the 
disease to those in-service events.  The VA, therefore, has a 
duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Upon reviewing the evidence, 
the Board is satisfied that all necessary evidence has been 
received for an equitable disposition of the appeal and 
adequately developed.  Id. 

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).

Review of the evidence in this case fails to show that 
service connection for Hepatitis C is warranted.  The 
probative and persuasive evidence does not establish an 
etiological relationship between the veteran's service and 
his currently diagnosed disease.  

Here, the veteran asserts that his Hepatitis C is either 
related to receiving in-service blood transfusions resulting 
from injuries incurred when he was attacked and beaten, or 
from exposure to contaminants after being thrown into a raw 
sewage river.  Indeed, service medical records show that the 
veteran was assaulted in 1973 while on active duty in the 
Philippines.  The veteran was accosted by unknown assailants, 
robbed, beaten, and thrown from a bridge into a river.  He 
was hospitalized and treated.  The final diagnoses were (1) 
stretch injury, upper brachial plexus, of the right arm with 
marked neurologic deficit, of the right upper extremity 
secondary to trauma and (2) parasitic infection, organism 
Strongyloides stercoralis secondary to ingestion of 
contaminated water, probably related to immersion in water in 
the Philippines.  Not one clinical or hospital report, 
however, indicates that the veteran received any blood 
products or blood transfusions.  No findings indicative of 
Hepatitis C were noted at that time either.

The Board also acknowledges that although a VA examination 
report dated in April 1975 reveals no evidence of parasitic 
infection of the gastrointestinal series tract, and that 
findings were otherwise normal, outpatient treatment reports 
dated from 1974 to 1994 show treatment for Hepatitis C after 
1990 and indicate that the disease is service-related.  In 
October 1993 the veteran tested positive for hepatitis C.  At 
that time, it was noted that the veteran had persistently 
elevated liver function tests for years and that the veteran 
stated that it dated back to at least 20 years to the time of 
his original injury, where he was assaulted and left for dead 
in polluted waters.  The 1993 clinical entry also notes while 
the veteran did not recall if he had blood transfusions then, 
it seemed likely that exposure probably occurred then.  In a 
March 1994 notation the VA examiner reiterated that it was 
his opinion that the veteran's service was his likely area of 
exposure. 

Additionally in March 1994 statement, a VA staff physician 
stated that the veteran had Hepatitis C and recent liver 
biopsy demonstrated changes consistent with chronic 
hepatitis.  The veteran did not have risk factors for the 
disorder except for those connected with his service-
connected injury, which included blood transfusions and 
exposure to raw sewage (the veteran was beaten and left for 
dead).  In September 1994, the physician again wrote that the 
veteran has been a patient of hers since 1991.  During and 
prior to that time, the veteran had had elevated liver 
function tests or hepatitis.  It had been persistent for 
years, and dated back to his original injury approximately 20 
years ago while in service.  The physician noted that the 
veteran was beaten and dumped in a sewage-contaminated river.  
She added although the records were not available to her due 
to the veteran's injuries, she suspects that he also received 
blood transfusions during that time.  The physician explained 
in 1990 laboratory tests became available to diagnose 
Hepatitis C previously designated as non-A and non-B 
Hepatitis, and thereafter described its mode of transmission.  
The physician then noted that the veteran was not an 
intravenous drug user and that he recalled having hepatitis 
while hospitalized in service.  She concluded that the 
veteran should be service-connected for his disease.  

Thereafter medical reports show continued treatment for 
various medical difficulties.  However, an August 1994 report 
shows that the veteran's results of a liver biopsy revealed 
very mild evidence of inflammation with a mild amount of 
fatty change.  The changes were consistent with chronic 
persistent rather than chronic active hepatitis.  Some of the 
changes were probably secondary to Ethanol.  The veteran was 
advised not to drink.  An October 1994 medical record reports 
a diagnosis of history of hepatitis C; status post sequelae 
from injuries suffered in service, including paralysis of the 
right arm.  Also of record are an article addressing 
Hepatitis C (HCV) from a news publication, and a hearing 
transcript of testimony the veteran presented at his hearing 
held in July 1995.  The veteran testified that he received 
treatment for hepatitis C.  Review of hospital and outpatient 
treatment reports dated from 1995 to 1999 show that the 
veteran received treatment for numerous disorders including 
alcohol abuse.

Thereafter, the evidence shows that on VA examination in 
August 1995 the veteran recalled the in-service incidents and 
stated that in the 1970's he was denied insurance coverage 
because of elevated liver function tests.  The diagnosis was 
chronic active hepatitis C, as documented by elevated liver 
function studies and two liver needle biopsies done in 1994.  
The disease was described as mild, active hepatitis.  After 
examination when addressing whether the veteran's hepatitis 
directly resulted from a parasitic infection, the examiner 
stated that he asked a gastroenterologist for an opinion and 
was told that Strongyloides stercoralis can migrate to other 
organs of the body from the intestine, but very rarely does 
it migrate to the liver and that a relationship would be 
unlikely.  

Additionally, in February 1999, after reviewing the veteran's 
history and examination findings, an examiner noted that the 
veteran's medical record did not include data from a period 
of injury or subsequent hospital care for his injuries 
incurred in service.  In the absence of those medical reports 
it was impossible to determine whether service-connected 
causation exists between his injury, his exposure to a fecal 
contaminant, or his subsequent medical and surgical 
treatment, and his acquisition of hepatitis C.  However, 
after examination and in a November 1999 addendum, the 
examiner noted that the veteran's service and VA medical 
records had been reviewed.  On the examination report, the 
examiner added based on his readings of current information 
from the Center of Disease Control (CDC) and consultation 
with a certified specialist in infectious disease, he found 
that (1) the diagnosis of hepatitis C was confirmed based on 
the medical records; (2) no evidence exists in the medical 
records to indicate if other associated sources of hepatitis 
or hepatic injury had been screened, i.e. TORCH titer; (3) 
Hepatitis C is believed to be exclusively transmitted by 
parenteral exposure and largely by intravenous drug use.  
However, CDC data indicates approximately 30 to 40 percent of 
hepatitis C serological conversions cannot be associated with 
a specific exposure of risk behavior and the veteran's 
scenario appears to fit the latter scheme; (4) exposure to 
fecal contamination while a possible causative event 
associated with the presence of Strongyloides, does not 
support or confirm a source of transmission associated with 
hepatitis C, as hepatitis C is not eliminated in stool.  
Thus, it would not be an expected contaminant even in a 
circumstance where human or animal waste might have been 
encountered.  

The examiner concluded that he was unable to state to a 
reasonable degree of medical certainty that the veteran's 
service exposures, injuries, immunizations, or environmental 
exposures were in fact causally related to Hepatitis C.  He 
indicated that the only way to make such an assertion would 
be to document the presence of hepatitis exposure to blood or 
blood products during his treatment window at the time of his 
military service.  In a November 1999 addendum, the examiner 
noted that the veteran's service medical records had been 
reviewed and that there was no indication that the veteran 
received any blood or blood products while on active duty.  

Given that the service medical records are negative for 
Hepatitis C and negative for showing that the veteran 
received any blood or blood transfusions, the fact that the 
veteran's Hepatitis C was detected many years after service, 
and the 1995 and 1999 medical opinions finding that a 
relationship between the veteran's contamination exposure and 
Hepatitis C was unlikely, the Board finds that the probative 
and persuasive evidence is against the claim.  

The Board acknowledges that the veteran's VA examiner 
attributes his Hepatitis C to service, but the probative and 
persuasive evidence does not support that assertion.  The 
objective evidence does not show that the veteran received 
any blood transfusions while in service.  The service medical 
records do not indicate that the veteran received any blood 
transfusion and the veteran has indicated that he did not 
recall receiving a blood transfusion.  The record shows that 
VA examiner based her finding on her suspicion that the 
veteran received a blood transfusion.  See March 1994 
statement.  The evidence does not support that suspicion.  It 
is also noted that the examiner in 1999 found that service 
medical records were negative for any evidence indicating in-
service blood transfusions.

Additionally, although the veteran has stated that his liver 
function tests have been elevated since the 1970's, the 
numerous VA examination and outpatient treatment reports 
dated from 1974 to 1990 are silent in this respect.  Prior to 
1993, the reports primarily show that he received treatment 
for pain associated with his service-connected right arm 
disability.  Thus the evidence in this regard is against the 
claim.

Finally, in spite of the VA examiner's opinion relating the 
veteran's hepatitis to in-service exposure to contaminants, 
the overall probative and persuasive evidence does not 
establish that the veteran's Hepatitis C is related to any 
in-service exposure to raw sewage contaminants, and the VA 
examiner has not presented any clinical data to support her 
finding.  The Board acknowledges that the veteran received 
treatment for a parasitic infection in service, but it also 
acknowledges that on VA examination in April 1975, no 
evidence of parasitic infection of the gastrointestinal tract 
was found and treatment reports thereafter are silent for any 
associated residuals.  The Board also notes that in 1995 a 
gastroenterologist opined that a relationship between the 
veteran's in-service exposure and current hepatitis was 
unlikely.  Further, in 1999 the examiner found that fecal 
contamination was not a source of transmission associated 
with Hepatitis C and he could not state with a reasonable 
degree of medical certainty that the two were related.  
Because the 1999 medical opinion was rendered in conjunction 
with reviewing the veteran's claims folder, the physician's 
examination of veteran, laboratory findings, knowledge and 
skill in analyzing the current examination data, as well as 
information from CDC, and because it is in accordance with a 
1995 medical finding from a gastroenterologist, the Board 
finds that the medical conclusion that the 1995 and 1999 
physicians reach are of more probative value than the VA 
examiner's 1994 opinion.  Thus, the preponderance of the 
evidence is against the veteran's claim.  Opinions offered by 
examiners based on a review of all the evidence on file, that 
is a longitudinal review of the record, is considered to be 
an important factor in reaching an informed opinion, whereas 
opinions based on assumptions not supported by the service 
medical records or other objective medical evidence is of 
little probative value.  Owens v. Brown, 7 Vet. App. 429 
(1995); see also Curry v. Brown, 7 Vet. App. 59 (1994).  It 
is also noted that opinions of treating physicians do not 
receive greater weight in evaluating claims made by veterans.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Because the preponderance of the evidence is against the 
veteran's claim and is not in equipoise, service connection 
for Hepatitis C is not warranted.  The appeal is denied.    



ORDER

Service connection for Hepatitis C is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

